Appeal by the defendant from a judgment of the County Court, Westchester County (Silver-man, J.), rendered October 27, 1989, convicting him of manslaughter in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that, at the time of sentencing, the court improperly denied his motion to withdraw his plea of guilty based upon his claim of self-defense. A defendant may not withdraw his guilty plea by proffering an unsupported claim of innocence where the plea was voluntarily made with the advice of counsel following an appraisal of all relevant factors (see, People v Tannenbaum, 116 AD2d 677). We find no improvident exercise of discretion in the denial of the defendant’s motion.
There is no merit to the defendant’s assertion that it was *864incumbent upon the court to inquire as to this affirmative defense during the plea allocution, as the defendant freely admitted that he stabbed his victim with the intent to cause him serious physical injury after acknowledging that he had knowingly and intelligently waived his constitutional rights (see, People v Harris, 61 NY2d 9).
We further find unpersuasive the defendant’s pro se claim of ineffective assistance of counsel. This belated assertion is entirely conclusory and unsupported by the record. The defendant’s bare assertion to the contrary falls short of establishing a lack of meaningful representation (see, People v Carolina, 112 AD2d 244).
The sentence imposed was bargained for and understood by the defendant at the time of his acceptance of the plea, and, under the circumstances, we find it neither harsh nor excessive. Thompson, J. P., Brown, Balletta, Miller and O’Brien, JJ., concur.